UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DEBORAH ANN YOUNG,

                        Plaintiff,                    1:17-cv-00844-MAT
         -v-                                          DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________


                                   INTRODUCTION

      Deborah Ann Young (“Plaintiff”), proceeding pro se, sought

review from this Court of the Commissioner’s decision finding her

not   disabled    under    the    Social   Security      Act   and    denying     her

application for benefits. On January 10, 2019, the Court affirmed

the Commissioner’s decision and dismissed Plaintiff’s complaint

with prejudice. Plaintiff timely filed a motion pursuant to Fed. R.

Civ. P. 59(e) to have the Court alter or amend its judgment. The

Commissioner filed her opposition on February 20, 2019.

                                  LEGAL STANDARD

      “Motions    for     reconsideration     are     strictly    evaluated       and

generally   are    ‘denied    unless    the     moving   party    can     point   to

controlling decisions or data that the court overlooked-matters, in

other words,      that    might    reasonably    be    expected      to   alter   the

conclusion reached by the court.’” Morales v. United States,

No. 09 Civ. 5080(LAP), 2010 WL 4720256, at *2 (S.D.N.Y. Nov. 17,

2010) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257
(2d Cir. 1995)). “The major grounds justifying reconsideration are

an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992). The decision whether to grant a

motion for reconsideration is “committed to the sound discretion of

the district judge.” McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir.

1983); see also Munafo v. Metro Transp. Auth., 381 F.3d 99, 105

(2d Cir. 2004). In this Circuit, Rule 59(e) “motions must be

narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been

thoroughly considered by the court.” Range Road Music, Inc. v.

Music Sales Corp., 90 F. Supp.2d 390, 391-92 (S.D.N.Y. 2000).

                                 DISCUSSION

     Plaintiff argues that this Court’s Decision and Order rested

upon an incomplete record, due to the Commissioner’s improper

withholding      of   medical   information    in    their   possession.     In

particular,      Plaintiff   argues   the   Commissioner     (1)   made   false

statements pertaining to Plaintiff’s prior receipt of Supplemental

Security Income (“SSI”) benefits; (2) withheld medical evidence

from the record; and (3) improperly restricted Plaintiff’s original

application for disability benefits.

     For   the    reasons    discussed    below,    Plaintiff’s    motion   for

reconsideration is denied.


                                      2
I.    Plaintiff has Not Met the Burden to Justify Reconsideration

      Plaintiff has not demonstrated that there has been a change of

controlling law, that there is availability of new evidence, or

that there was a clear error resulting in a manifest injustice. See

Virgin Atl. Airways, Ltd., 956 F.2d at 1255.

      A.     Plaintiff has Presented No New Evidence

      Plaintiff’s submission does not raise a change in the law, nor

does she present new evidence. Instead, Plaintiff presents evidence

in   support      of    her   motion       that   was   already        part   of   the

administrative record and has already been reviewed and considered

by   the   Court.      Compare   Plaintiff’s       Motion    for   Reconsideration

(Docket No. 33), Exhibits #1 and #2 with Administrative Transcript

(“T.”) 232-34, 293, 309, 312-13, 349-53, 588, 617, 620, 637-39. In

addition     to   evidence       already    in    the   administrative        record,

Plaintiff also presents a summary of a CT scan performed on October

9,   2009.   While      the   scan   summary      itself    is   not   part   of   the

administration record, the scan was discussed in depth in the

October, 31, 2009 neurologic consultation letter from Dr. Minsoo

Kang to Dr. Keith Felstead, which was part of the administrative

record. See T. 593-94. Accordingly, the Court finds Plaintiff has

not presented the availability of new evidence that has not already

been considered by the Court.




                                           3
     B.       Plaintiff has Not Demonstrated a Clear Error or Manifest
              Injustice

     Plaintiff        contends       the   Commissioner         was    present     at   a

“scheduled hearing” in front of this Court on January 10, 2019, in

violation      of    Plaintiff’s      rights      under     the    First     and   Sixth

Amendments. Plaintiff further argues the electronic signature on

the Court’s         Decision   and    Order      makes    the   Decision     and   Order

unenforceable as a matter of law. These arguments are without

merit.

     On January 10, 2019, the Court issued a Decision and Order,

granting the Commissioner’s motion for judgment on the pleadings

and dismissing Plaintiff’s complaint against the Commissioner. See

Young v. Berryhill, No. 1:17-cv-00844-MAT, 2019 WL 156262 (W.D.N.Y.

Jan. 10, 2019); (Docket No. 25). No hearing was held and no

appearance by either party was made on that date. The Court notes

that all motions submitted to the Court are submitted without oral

argument, pursuant to the Court’s individual rules.1 Furthermore,

notice was provided to Plaintiff on November 8, 2019 confirming

receipt of the Commissioner’s motion was submitted without oral

arguments. See Docket No. 24.

     As   a    threshold       matter,     the    Court    notes      that   the   Sixth

Amendment is not applicable in civil matters. See U.S. Const.


     1
     See United States District Court for the Western District
of New York, Hon. Michael A. Telesca, available at
https://www.nywd.uscourts.gov/content/hon-michael-telesca
(accessed April 2, 2019).

                                           4
amend. VI. Accordingly, Plaintiff’s assertion her Sixth Amendment

rights have been violated is without merit.

      Plaintiff has provided no basis for her suggestion that there

was a “scheduled hearing” on the day the Court issued its Decision

and   Order.   As   there    was    no    hearing    and    no   appearances      were

scheduled or made, the Court must assume the Plaintiff is basing

this argument on a misunderstanding of the judicial process she was

entitled to.    In    any    event,      Plaintiff    has    not   demonstrated      a

manifest injustice on these grounds.

      Plaintiff further argues that the electronic signature present

on    the   January    10,    2019       Decision     and    Order      renders    it

unenforceable. Plaintiff is mistaken. The Court’s electronic rules

direct that orders and judgements of the Court can be signed

electronically.       See    U.S.        Western    District       of   New    York,

Administrative Procedures Guide for Electronic Filing (2)(M)(i).2

Accordingly, the Decision and Order is fully enforceable.

                                    CONCLUSION

      In sum, the Court rejects Plaintiff’s arguments in support of

her Motion to Alter or Amend the Judgment pursuant to Fed. R. Civ.

P. 59(e). Plaintiff has not established that there has been an

intervening change of controlling law, new evidence supporting her

position, or a clear error of law in this Court’s original ruling


      2
     The Court’s electronic rules are available at
https://www.nywd.uscourts.gov/sites/nywd/files/administrative%20g
uide%202018%20March.pdf

                                           5
so as to warrant the “extraordinary remedy,” In re Health Mgmt

Systems, Inc. Sec. Litigation, 113 F. Supp.2d 613, 614 (S.D.N.Y.

2000) (quotation omitted), of relief under Rule 59(e). Accordingly,

the   Court    adheres   to   its   Decision   and   Order   affirming   the

Commissioner’s finding of no disability and dismissing Plaintiff’s

complaint, with prejudice.

      IT IS SO ORDERED.

                                    S/Michael A. Telesca

                                    _____________________________
                                    MICHAEL A. TELESCA
                                    United States District Judge


Dated:        May 6, 2019
              Rochester, New York




                                      6
